DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 27 July 2022 have been fully considered but are not persuasive.
Applicant argues that Hodge does not teach metadata describing one or more objects captured by the corresponding video stream, as newly-required by the latest amendments.  Examiner respectfully disagrees for the reasons set forth below.  Briefly, Hodge does teach tagging recognized objects in video, Hodge ¶ 0081, and the particular contents of the metadata are nonfunctional descriptive matter without patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge et al., US 2018/0220189 A1 (hereinafter “Hodge”).

As per claim 1, Hodge teaches:
capturing, from a plurality of cameras, a plurality of video streams, wherein each camera of the plurality of cameras captures a respective video stream of the plurality of video streams, and wherein each camera of the plurality of cameras is located at a respective remote physical site (Hodge ¶ 0050), where video is recorded in a buffer;
storing, for each video stream of the plurality of video streams, the video stream at the remote physical site corresponding to the location of the camera that captured the video stream (Hodge ¶ 0075), where the buffers are stored on the camera; 
generating, at each remote physical site of the plurality of remote physical sites, time- stamped metadata for each video stream captured at the remote physical site, the time-stamped metadata for each video stream identifying one or more objects captured by the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Hodge ¶¶ 0070-71, 0081, 0084-87), where events as determined by the detection of objects are detected by a camera and tagged, and where events are time-stamped; 
wherein, for each of the one or more objects identified in the corresponding video stream, the time-stamped metadata includes an object identifier for the respective object, an object description for the respective object, and one or more of: an object coordinate position of the respective object in the respective video stream; an object size of the respective object; an object association with one or more other objects identified in the video stream based at least in part on a distance and/or time between the identified objects in the respective video frame, where this specific information is not used in the claimed invention, this is non-functional descriptive matter without patentable weight,
sending, from each remote physical site of the plurality of remote physical sites, the time-stamped metadata over a network to a central hub located physically remote from the remote physical site while refraining from sending the corresponding video streams stored on the remote physical site over the network to the central hub (Hodge ¶¶ 0075, 0100), where only metadata and a hash of the video – and not the video itself – are sent to the cloud-based system; 
receiving, by the central hub, a query entered by a user via a user device, and providing the query to a video query engine (Hodge ¶ 0095), where a search is received from a user; 
the video query engine applying the query to the time-stamped metadata at the central hub while refraining from applying the query to the video streams stored at the remote physical sites (Hodge ¶ 0093), where metadata is searched; 
returning a search result to the user device, wherein the search result identifies one or more matching objects identified in the plurality of video streams that match the query (Hodge ¶ 0095), where matches are located, and 
for each of the one or more objects that match the query, providing a link to the corresponding video stream stored at the corresponding remote physical site and providing a reference time in the corresponding video stream that includes the one or more matching objects (Hodge ¶ 0047), where clips are returned as links;
 after returning the search result, initiating the link included in the returned search result, wherein initiation of the link initiates a download of a video clip corresponding to the link from the corresponding remote physical site for viewing at the user device, wherein the video clip includes the one or more matching objects that corresponds to the initiated link (Hodge ¶ 0074), where the links are to m3u8 playlist files, where official notice is taken that m3u8 playlist files use time offsets, and where files in the playlist are downloaded; and 
displaying the video clip on a display of the user device (Hodge ¶ 0042), where video clips are played back.

As per claim 2, the rejection of claim 1 is incorporated, and Hodge further teaches:
wherein the plurality of remote physical sites are geographically dispersed sites (Hodge ¶¶ 0071, 0080), where the cameras are located in arbitrary locations around the world.

As per claim 3, the rejection of claim 1 is incorporated, and Hodge further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote physical sites via the Internet (Hodge ¶ 0041).

As per claim 4, the rejection of claim 3 is incorporated, and Hodge further teaches:
wherein the central hub executes the video query engine (Hodge ¶ 0092), where the cloud system is queried to locate videos.

As per claim 5, the rejection of claim 1 is incorporated, and Hodge further teaches:
processing, by the central hub, the time-stamped metadata to identify additional objects occurring in the plurality of video streams captured at the plurality of remote physical sites before the video query engine applies the query to the time-stamped metadata (Hodge ¶ 0095, “Thus, for example, a user may be able to provide related video clips to the authorities showing a perpetrator's face (from an IN-camera device), a “get-away” vehicle from an auxiliary home camera device located in a carport, and a license plate for the get-away vehicle from a driveway auxiliary camera device. The video clips for the break-in event could be automatically generated and associated as “related” clips from multiple camera devices integrated by the system according to one embodiment of the invention.”).

As per claim 10, the rejection of claim 1 is incorporated, and Hodge further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata includes a network address (Hodge ¶ 0074, “For example, video files identified in a given playlist can be stored on a camera device (e.g., client device 101, auxiliary camera 106, or mobile device 104) and network address locators are provided for each file at that location.”).

As per claim 11, the rejection of claim 1 is incorporated, and Hodge further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata identifies the remote physical site that stores the corresponding video stream as well as a source of the corresponding video stream (Hodge ¶ 0074, “network address locators are provided for each file at that location”).

As per claim 11, the rejection of claim 1 is incorporated, and Hodge further teaches:
wherein the link comprises a hyperlink (Hodge ¶¶ 0047, 0079, 0097), where clips are provided as links to URLS – hyperlinks.

As per claim 14, Hodge teaches:
wherein each of the plurality of video streams is captured by a camera located at a respective one of a plurality of remote physical sites, and wherein each of the plurality of video streams is stored at the remote physical site that corresponds to the location of the camera that captured the video stream (Hodge ¶ 0050), where video is recorded in a buffer;
receive time-stamped metadata from each of the plurality of remote physical sites over a network without receiving the plurality of video streams stored at the plurality of remote physical sites over the network, wherein for each remote physical site, the time-stamped metadata is received for each video stream captured at the remote physical site, the time-stamped metadata for each video stream identifying one or more objects captured by occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Hodge ¶¶ 0070-71, 0075, 0081, 0084-87, 0100), where events as determined by the detection of objects are detected by a camera and tagged, and where events are time-stamped, and a hash of the video – and not the video itself – are sent to the cloud-based system; 
wherein, for each of the one or more objects identified in the corresponding video stream, the time-stamped metadata includes an object identifier for the respective object, an object description for the respective object, and a relative coordinate position of the respective object in the respective video stream, where this specific information is not used in the claimed invention, this is non-functional descriptive matter without patentable weight,
storing the received time-stamped metadata in the memory (Hodge ¶ 0092, “a cloud system 103 stores the metadata for all the video data objects in the system.”); 
processing the time-stamped metadata from the plurality of remote physical sites to identify one or more relationships between two or more of the objects identified in the time-stamped metadata from the plurality of remote physical sites (Hodge ¶ 0095), where the association is the claimed processing; 
after processing the time-stamped metadata from the plurality of remote physical sites to identify one or more relationships between two or more of the objects identified in the time-stamped metadata from the plurality of remote physical sites, receive a query from a user (Hodge ¶ 0095), where a search is received from a user; 
apply the query to the time-stamped metadata (Hodge ¶ 0093), where metadata is searched; 
return a search result, wherein the search result identifies one or more objects in the plurality of video streams that match the query, and for each one or more objects that match the query, provide a link to the corresponding video stream stored at a corresponding remote physical site and providing a reference time in the corresponding video stream that includes the matching contextual relationship object and/or event (Hodge ¶¶ 0047, 0095), where matches are located, and where clips are returned as links; 
initiate a link included in the returned search results, wherein initiation of initiating the link initiates a download of a video clip from the corresponding remote physical site, wherein the video clip includes the one or more objects that match the query and correspond to the initiated link (Hodge ¶ 0074), where the links are to m3u8 playlist files, where official notice is taken that m3u8 playlist files use time offsets, and where files in the playlist are downloaded; and 
output the video clip of the video stream for display (Hodge ¶ 0042), where video clips are played back.

As per claim 15, the rejection of claim 14 is incorporated, and Hodge further teaches:
wherein the plurality of remote physical sites are geographically dispersed sites (Hodge ¶¶ 0071, 0080), where the cameras are located in arbitrary locations around the world.

As per claim 16, the rejection of claim 14 is incorporated, and Hodge further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote physical sites via the Internet (Hodge ¶ 0041).

As per claim 17, the rejection of claim 14 is incorporated, and Hodge further teaches:
wherein the one or more processors are further configured to process the time-stamped metadata stored in the memory to identify additional objects occurring in the plurality of video streams captured at the plurality of remote physical sites (Hodge ¶ 0095, “Thus, for example, a user may be able to provide related video clips to the authorities showing a perpetrator's face (from an IN-camera device), a “get-away” vehicle from an auxiliary home camera device located in a carport, and a license plate for the get-away vehicle from a driveway auxiliary camera device. The video clips for the break-in event could be automatically generated and associated as “related” clips from multiple camera devices integrated by the system according to one embodiment of the invention.”).

As per claim 19, Hodge teaches:
store the one or more video streams captured by the one or more cameras at the remote physical site in the memory (Hodge ¶ 0050), where video is recorded in a buffer; 
generate time-stamped metadata for each of the one or more video streams captured by the one or more cameras at the remote physical site, the time- stamped metadata for each video stream identifying one or more objects captured by the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Hodge ¶¶ 0070-71, 0084-87), where events are detected by a camera and tagged, and where evets are time-stamped; 
wherein, for each of the one or more objects identified in the corresponding video stream, the time-stamped metadata includes an object identifier for the respective object, an object description for the respective object, an object coordinate position of the respective object in the respective video stream; an object size of the respective object; an object association with one or more other objects identified in the video stream based at least in part on a distance and/or time between the identified objects in the respective video frame, where this specific information is not used in the claimed invention, this is non-functional descriptive matter without patentable weight,
send the time-stamped metadata to a central hub that is located physically remote from the remote physical site via a network, without sending the one or more video streams stored at the remote physical site to the central hub via the network (Hodge ¶¶ 0075, 0100), where only metadata and a hash of the video – and not the video itself – are sent to the cloud-based system; 
receive a request, the request identifying a particular one of the one or more video streams and a reference time (Hodge ¶¶ 0092-95), where a request for a particular video is made, the video depicting a particular time; 
in response to receiving the request, create a video clip using the reference time of the request and the particular one of the one or more video streams identified by the request (Hodge ¶ 0096), where the dynamically generated clip is created; and 
send the video clip for viewing by a user at a remote user device (Hodge ¶ 0090), where a video is communicated for playback.

As per claim 20, the rejection of claim 19 is incorporated, and Hodge further teaches:
wherein the request includes the identifier that uniquely identifies the corresponding video stream (Hodge ¶ 0092), where the GUID is the identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al., US 2018/0220189 A1 (hereinafter “Hodge”), in view of Panuganty et al., US 2020/0034357 A1 (hereinafter “Panuganty”).

As per claim 7, the rejection of claim 1 is incorporated, but Hodge does not teach:
wherein the video query engine includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results.
The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Hodge to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 8, the rejection of claim 7 is incorporated, but Hodge does not teach:
wherein the inference is one of a user's intent of the query, a user's current emotional state, a type of user, a type of situation that is currently being addressed by the user, and a user's desired degree of resolution for the query; and a context of the query.

The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Hodge to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 9, the rejection of claim 7 is incorporated, but Hodge does not teach:
wherein the one or more cognitive models are refined using machine learning over time.

The analogous and compatible art of Panuganty, however, teaches a cognitive model that determines a query intent, where the model is trained by machine learning (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Hodge to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 18, the rejection of claim 14 is incorporated, and Hodge further teaches:
wherein the central hub executes a video query engine that includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results, wherein the inference is one of a user's current emotional state, a type of situation that is currently being addressed by the user, and a user's desired degree of resolution for the query.

 The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent – a type of situation that is currently being addressed by the user (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al., US 2018/0220189 A1 (hereinafter “Hodge”), in view of Nguyen et al., US 2010/0005084 A1 (hereinafter “Nguyen”).

As per claim 13, the rejection of claim 1 is incorporated, but Hodge does not teach:
wherein the link is automatically initiated when the search result is returned to the user device, such that the corresponding video clip that includes the one or more matching objects is automatically downloaded from the corresponding remote physical site that stores the corresponding video stream and displayed on the display of the user device.

The analogous and compatible art of Nguyen, however, teaches pre-fetching video search results (Nguyen ¶ 0022).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hodge by those of Nguyen to automatically initiate a video clip download link to download a video in order to accelerate viewing of content upon request.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159